United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Milwaukee, WI, Employer
)
_________________________________________ )
D.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2180
Issued: February 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 30, 2013 appellant filed a timely appeal from the June 17, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this issue.
ISSUE
The issue is whether appellant met her burden of proof to establish more than two percent
impairment to her left leg, for which she received a schedule award.
FACTUAL HISTORY
On May 17, 2012 appellant, then a 50-year-old rural carrier, injured her left knee while
running from a dog in the performance of duty. She filed a claim for benefits, which OWCP
1

5 U.S.C. § 8101 et seq.

accepted for effusion of joint in the lower left leg and tear of the medial meniscus of the left
knee. OWCP authorized a July 30, 2012 left medial meniscectomy and chondroplasty performed
by Dr. Daniel J. Linehan, a Board-certified orthopedic surgeon.
In a Form CA-7 dated October 10, 2012, appellant requested a schedule award. In a
November 21, 2012 form report, Dr. Linehan advised that she had two percent leg impairment or
one percent whole person impairment due to her work injury. He indicated generally that the
rating was calculated under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009) (hereinafter, A.M.A., Guides) and incorporated the net
adjustment formula.
In a report dated January 5, 2013, Dr. Christopher Gross, an OWCP medical adviser,
stated that, since appellant’s surgery, there were no medical notes on her condition. He
requested recent medical and physical therapy records before rendering an opinion on permanent
impairment.
By letter dated February 1, 2013, OWCP requested that appellant provide additional
medical evidence.
OWCP received medical reports that predated appellant’s July 30, 2012 left knee surgery.
In an August 8, 2012 report, Dr. Linehan saw appellant for follow up and noted that the portals
were healed, clean and dry, with minimal swelling. He indicated that range of motion was
supple, but tender beyond 100 degrees of flexion. Dr. Linehan recommended physical therapy
for range of motion and strengthening. OWCP received August 31, 2012 physical therapy notes
discharging appellant. The physical therapist noted that appellant had left knee range of motion
from 0 to 136 degrees. Appellant displayed a full range of motion in both flexion and extension
with a return to full duty. In a September 5, 2012 report, Dr. Linehan stated that appellant was
doing very well and had “excellent resolution of her knee pain.” He noted that she had “full
range of motion, no effusion and quite good strength.” Dr. Linehan indicated that appellant
could return to work without restrictions. He opined that appellant had “five percent permanent
partial disability compared to amputation at the level of the knee.”
In a June 9, 2013 report, Dr. Gross reviewed appellant’s history of injury and treatment.
He noted that she underwent arthroscopic debridement of the medial meniscus tear on
July 30, 2012. On September 5, 2012 appellant’s physician related that she had excellent
resolution of her knee pain and full range of motion with normal strength. He referred to Table
16-32 to determine that she had a class 1 diagnosis with a partial medial meniscectomy.
Dr. Gross referred to Table 16-63 for functional history and determined that appellant had a
normal gait with no orthotics and had a grade 0 modifier. Regarding physical examination
findings, he referred to Table 16-74 and noted that they were essentially normal with the
exception of mild intermittent pain, warranting a grade 1 modifier. Dr. Gross utilized the net
2

A.M.A., Guides 509.

3

Id. at 517.

4

Id. at 509.

2

adjustment formula to determine that appellant had a net adjustment of -1 and which moved the
default grade C one place to the left for a grade B. He explained that this resulted in two percent
impairment of the left leg. Dr. Gross noted that appellant reached maximum medical
improvement on September 5, 2012. He noted that Dr. Linehan did not explain how he arrived
at a five percent impairment rating.
By decision dated June 17, 2013, OWCP granted appellant a schedule award for two
percent permanent impairment of the left leg. The award covered the period September 8 to
October 18, 2012, for a total of 5.76 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. For decisions issued after May 1, 2009, the A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.7
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).8 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
OWCP accepted that appellant sustained effusion of joint in the lower left leg and tear of
the medial meniscus of the knee, left. It authorized surgery to include arthroscopic debridement
of the medial meniscus tear performed on July 30, 2012.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

FECA Bulletin No. 09-03 (issued March 15, 2009). A.M.A., Guides (6th ed. 2008).

8

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

9

Id. at 521.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

3

In support of her claim for a schedule award, appellant submitted a November 21, 2012
Wisconsin Workers’ Compensation form report from Dr. Linehan who found that she had two
percent impairment or one percent whole person impairment due to her work injury. However,
Dr. Linehan did not provide any findings from examination to support his opinion. As noted, on
January 5, 2013 the medical adviser noted that additional medical evidence was needed as to her
postsurgical status. Appellant provided the treatment records from Dr. Linehan, including a
September 5, 2012 report in which he stated that she was doing very well and had a “full range
of motion, no effusion and quite good strength. Dr. Linehan listed that she had a five percent
permanent impairment “compared to amputation at the level of the knee;” but did not explain
how he arrived at his rating or how it was made under the A.M.A., Guides. Thus, this rating is of
reduced probative value and is insufficient to establish appellant’s impairment.11 OWCP
properly referred the matter to its medical adviser for further opinion.12
On June 9, 2013 Dr. Gross determined that appellant had reached maximum medical
improvement on September 5, 2012 and had two percent left leg impairment. He utilized the
Knee Regional Grid, Table 16-3, page 509, and identified a class 1 diagnosis based upon a
partial medial meniscectomy, with a default (grade C) impairment of two percent. For the
functional history grade modifier, Table 16-6, the medical adviser accorded a grade modifier of 0
since the record indicated that appellant had a normal gait and no orthotics.13 For the physical
examination grade modifier, Table 16-7,14 he found a grade modifier of 1 for essentially normal
physical examination with the exception of mild intermittent pain. Dr. Gross applied the net
adjustment formula,15 which resulted in a net adjustment of -1, which resulted in a grade
adjustment from C to B. The corresponding lower extremity impairment for a class 1, grade B
partial meniscectomy is two percent.16 The Board finds that OWCP’s medical adviser properly
applied the A.M.A., Guides to rate impairment to appellant’s left leg. The medical adviser
reviewed the medical evidence and determined that appellant had two percent impairment under
the formula of the sixth edition. This is also consistent with Dr. Linehan’s November 21, 2012
report which found two percent impairment of the leg due to appellant’s injury. The Board finds
that the weight of medical evidence establishes that appellant has no more than two percent
impairment of the left leg. Appellant has not submitted any medical evidence, in accordance
with the A.M.A., Guides, to support a greater impairment.

11

See I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the standards
adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of diminished
probative value in determining the extent of permanent impairment).
12

See J.Q., 59 ECAB 366 (2008) (it is well established that, when the examining physician does not provide an
estimate of impairment conforming to the A.M.A., Guides, OWCP may rely on the impairment rating provided by a
medical adviser); see supra note 10.
13

A.M.A., Guides 516.

14

Id. at 517.

15

See supra note 9.

16

A.M.A., Guides 509.

4

On appeal, appellant argued that she should have also received one percent whole person
impairment as set forth by Dr. Linehan. However, FECA does not authorize schedule awards for
impairment of the whole person.17 Appellant also submitted additional evidence on appeal. The
Board has no jurisdiction to review this evidence for the first time on appeal.18
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she has
more than two percent impairment of the left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

N.D., 59 ECAB 344 (2008).

18

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

5

